[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APRIL 25, 2005
                             No. 04-14944                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 02-00391-CV-RH-WS

ELAINE D. HARPER,


                                                      Plaintiff-Appellant,

                                  versus

CHASE MANHATTAN BANK,
LITTON LOAN SERVICING, et al.,


                                                       Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (April 25, 2005)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
        Elaine D. Harper appeals from the district court’s grant of summary

judgment in favor of Chase Manhattan Bank, Litton Loan Servicing, and Butler &

Hosch (Chase) in her civil suit alleging Chase had engaged in predatory lending

practices in violation of the Truth in Lending Act (TILA), 15 U.S.C. § 1601 et seq.,

the Equal Credit Opportunity Act (ECOA), 15 U.S.C. § 1691 et seq., and the Fair

Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq. We affirm the

district court.

                                 I. BACKGROUND

        In Harper’s first amended complaint, she asserted she had alleged bad faith

against Chase in her answer to the motion for summary judgment in foreclosure,

which was filed in Florida state court. She stated the state court entered summary

judgment for foreclosure, and her house was subsequently sold at a foreclosure

sale.

        The district court entered an order on July 19, 2004, advising Harper she

would bear the burden of proof in opposing a motion for summary judgment, and

she must come forward with evidentiary material demonstrating a genuine issue of

fact. The district court stated Harper could file a motion for leave to file an

amended complaint by August 2, 2004, after which time no such motion would be

considered. Harper moved for leave to file a second amended complaint on



                                           2
August 3, 2004. She added several causes of action to those alleged in her

amended complaint. No additional supporting evidence was attached.

      Cross-motions for summary judgment were filed. The district court granted

summary judgment in favor of Chase, based on its finding Harper had presented no

evidence in support of her allegations of misconduct. The district court also found

summary judgment was appropriate because Harper’s action was barred by the

Rooker-Feldman doctrine. The district court further denied Harper’s motion for

leave to amend as moot, noting her proffered further amended complaint set forth

additional conclusory allegations of misconduct but added nothing to the analysis

of whether Chase was entitled to summary judgment.

      On appeal, Harper argues summary judgment was inappropriate because she

established the existence of disputed, material facts. She asserts the district court

erred in applying the Rooker-Feldman doctrine to grant summary judgment

because she did not present her federal claims in state court. She further contends

the district court erred in denying her motion for leave to amend her complaint as

moot, because leave to amend should be freely given and Chase would not have

been prejudiced.




                                           3
                                   II. DISCUSSION

A.     Summary Judgment

       “We review de novo the district court’s grant of summary judgment,

applying the same standard as the district court” and viewing “all evidence and

factual inferences reasonably drawn from the evidence in the light most favorable

to the non-moving party.” Burton v. Tampa Housing Auth., 271 F.3d 1274,

1276–77 (11th Cir. 2001). “‘Summary judgment is appropriate when there are no

genuine issues of material fact and the movant is entitled to judgment as a matter

of law.’” Id. at 1277 (citation omitted). Once the moving party has properly

supported its motion for summary judgment, the burden shifts to the non-moving

party to come forward with specific facts showing there is a genuine issue for trial.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986).

       “A grant of summary judgment may be upheld on any basis supported by the

record.” Burton, 271 F.3d at 1277. Under the Rooker-Feldman abstention

doctrine, “[i]t is well-settled that a federal district court lacks jurisdiction to review,

reverse, or invalidate a final state court decision.” Dale v. Moore, 121 F.3d 624,

626 (11th Cir. 1997). “[T]he authority to review final decisions from the highest

court of the state is reserved to the Supreme Court of the United States.” Id.

       The doctrine extends not only to constitutional claims presented or
       adjudicated by a state court, but also to claims that are inextricably

                                             4
       intertwined with a state court judgment. A federal claim is
       inextricably intertwined with a state court judgment if the federal
       claim succeeds only to the extent that the state court wrongly decided
       the issues before it. However, even if a claim is inextricably
       intertwined with the state court’s judgment, the doctrine does not
       apply if the plaintiff had no reasonable opportunity to raise his federal
       claim in state proceedings.

Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001) (internal

quotations and citations omitted).

       The district court’s docket sheet and Chase’s motion for summary judgment

indicate Chase produced some evidence in support of its motion. However, this

evidence is not included in the record, making it impossible to determine if Chase

adequately supported its motion for summary judgment below.1 See Matsushita,

106 S. Ct. at 1356. Regardless, the district court did not err in dismissing the case

under the Rooker-Feldman doctrine. Harper’s claims under the TILA, FDCPA,

and ECOA were inextricably intertwined with the foreclosure proceeding in state

court, as is shown by her request for an injunction to restrain Chase from enforcing

the foreclosure. Goodman, 259 F.3d at 1332. Moreover, Harper could have raised

her federal claims in state court and, in fact, she indicates she raised similar claims




       1
          We note Harper bears the burden of producing this evidence. F.R.A.P. 10(b)(2) (“If the
appellant intends to urge on appeal that a finding or conclusion is unsupported by the evidence
or is contrary to the evidence, the appellant must include in the record a transcript of all evidence
relevant to that finding or conclusion.”).

                                                  5
in opposition to the motion for summary judgment for foreclosure.2 Consequently,

Harper had a reasonable opportunity to raise her claims of bad faith and

harassment in the foreclosure action in state court. Goodman, 259 F.3d at 1332.

The district court did not err in finding Harper’s complaint barred by the

Rooker-Feldman doctrine, because her federal claims are inextricably intertwined

with the state court’s judgment and she had a reasonable opportunity to raise the

claims there. Id.

B.     Second Amended Complaint

       We review the denial of a motion for leave to amend for abuse of discretion.

Carruthers v. BSA Adver., Inc., 357 F.3d 1213, 1217-18 (11th Cir. 2004). A

motion to amend may be denied on numerous grounds, including undue delay and

futility of the amendment. Id. at 1218.

       Since Harper’s second amended complaint contained only additional

allegations, with no discussion of the Rooker-Feldman doctrine, amendment would

have been futile. Id. at 1218. Moreover, Harper unduly delayed filing her motion,

as she submitted it one day after the district court’s deadline for such motions, as


       2
          TILA, ECOA, and FDCPA claims are brought in Florida courts. See, e.g., Bryan v.
Clayton, 698 So. 2d 1236 (Fla. 5th DCA 1997) (affirming a judgment that defendant had not
violated the FDCPA); Dove v. McCormick, 698 So. 2d 585 (Fla. 5th DCA 1997) (reviewing a
grant of final summary judgment of foreclosure where defendant had raised the TILA as an
affirmative defense); Vietinghoff v. Miami Beach Fed. Credit Union, 657 So. 2d 1208 (Fla. 3d
DCA 1995) (reversing and remanding a judgment that defendant had not violated the ECOA).

                                               6
set forth in its July 19, 2004 order. Id. Thus, the district court did not abuse its

discretion in denying Harper’s motion for leave to amend.

                                     III. CONCLUSION

       Although it is impossible to determine from the record whether summary

judgment on the merits was appropriate, the district court did not err in

determining Harper’s suit was barred by the Rooker-Feldman doctrine. The

district court also did not abuse its discretion in denying Harper’s motion for leave

to amend.3

       AFFIRMED.




       3
          Harper further claims the district court violated her equal protection and due process
rights by hindering her from receiving full, fair, and impartial hearings. She asserts this because
(1) the district judge stated in a pretrial hearing that if Chase filed a motion for summary
judgment, he would rule on it, and (2) the district court denied her motion to amend her
complaint. We find no merit to this contention.

                                                 7